Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/22 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to a memory test system.
The claimed invention (claim 1 as representative of the independent claims) recites in part:
“…a test access circuit configured to receive a first access address, a first control command, external test data, and a mode selection signal; 
a controller configured to generate an address signal, a control signal, a data component; 
a pattern-generator circuit generating and providing test data to the storage circuit according to the data component or the external test data, wherein the storage 
a comparing circuit comparing the test data and the read data to generate a test result; and 
a first register storing the test result, wherein the controller determines whether the storage circuit is working normally according to the test result stored in the first register, 
wherein: 
when a characteristic parameter of the mode selection signal meets a first predetermined condition, the test access circuit directs the controller to stop providing the address signal, the control signal, and the data component such that the pattern-generator circuit generates an access address, a control command, and the test data according to the first access address, the first control command, and the external test data and provides the access address, the control command, and the test data to the storage circuit, and 
when the characteristic parameter of the mode selection signal meets a second predetermined condition, the test access circuit directs the controller to provide the address signal, the control signal, and the data component so that the pattern-generator circuit generates the access address, the control command, and the test data according to the address signal, the control signal, and the data component and provides the access address, the control command, and the internal test data to the storage circuit.”
The prior arts of record (Bacigalupo, US PUB 2005/0204234 as an example of such prior arts) teach a device with embedded memories being tested by a controller 
“…a first register storing the test result, wherein the controller determines whether the storage circuit is working normally according to the test result stored in the first register, 
wherein: 
when a characteristic parameter of the mode selection signal meets a first predetermined condition, the test access circuit directs the controller to stop providing the address signal, the control signal, and the data component such that the pattern-generator circuit generates an access address, a control command, and the test data according to the first access address, the first control command, and the external test data and provides the access address, the control command, and the test data to the storage circuit, and 
when the characteristic parameter of the mode selection signal meets a second predetermined condition, the test access circuit directs the controller to provide the address signal, the control signal, and the data component so that the pattern-generator circuit generates the access address, the control command, and the test data according to the address signal, the control signal, and the data component and provides the access address, the control command, and the internal test data to the storage circuit.”
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111